Order entered April 9, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-11-01503-CV

                        IN RE LAKEITH AMIR-SHARIF, Relator

                Original Proceeding from the 255th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-09-7655-S

                                          ORDER
       The Court has before it relator’s April 5, 2013 “Motion for Court to Issue Writ and Grant

All Other Relief in Law and in Equity that Relator is Entitled.” The Court DENIES the motion.


                                                     /s/   JIM MOSELEY
                                                           JUSTICE